internal_revenue_service department ot the treasury index number washington dc person to contact q a g telephone number refer reply to cc dom p si br 1-plr-1 ate date legend d1 trust this responds to your letter dated date and subsequent conespondence written on behalf of x requesting a ruling that the termination of x's s_corporation status was an inadvertent termination under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated on d1 subsequent to incorporation x made an s_corporation_election effective d1 that was accepted by the applicable service_center x has always reported as an s_corporation on d2 x stock was transferred to trust x represents that trust is a qualified_subchapter_s_trust a qsst as defined in sec_1361 due to an oversight trust's beneficiary did not make a timely qsst election under sec_1362 and x's s_corporation_election terminated on d2 when x's accountant discovered the oversight x submitted this plr-117548-98 private_letter_ruling request and obtained a qsst election by trust's beneficiary to be filed with the internal_revenue_service upon receiving a favorable ruling x represents that the qsst beneficiary's failure_to_file the proper election was inadvertent and not the result of tax_avoidance retroactive tax planning or an intention to revoke x’s s election moreover x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require for the period of termination law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a_trust all of which is treated under subpart e of part of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder sec_1361 states that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the qsst's beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst's s_corporation stock to which the election under sec_1361 applies under sec_1361 the beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election under sec_1362 an election to be an s_corporation will be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no fater than a reasonabie period s plr-117548-98 of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the terminating event such corporation is treated as continuing to be an s_corporation during the period specified by the secretary with respect to sec_1362 the committee reports to the subchapter_s_revision_act_of_1982 provide in part as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts it is expected that the waiver s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusions based solely on the facts submitted and representations set forth above we conclude that the termination of x's subchapter_s_election on d2 was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d2 and thereafter unless x's election is otherwise terminated plr-117548-98 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specificaily no opinion is expressed on whether x's original election to be an s_corporation was a valid election under sec_1362 or whether trust is a qsst within the meaning of sec_1361 this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter will be sent to x ‘ut ip daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special tndustries enclosures copy of this letter copy for sec_6110 purposes
